DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25, 29, 30 and 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Purcell et al. (US Pub 2007/0118121).
With respect to claim 25, Purcell discloses an occipito-cervical fixation system (see figs 1-2 below) comprising: a plate member (fig 1, 102) configured for being secured to a skull; a set of adjustable bridge members (fig 1, 114) separate and distinct from the plate member, wherein each adjustable bridge member of the set includes a longitudinal axis and has a different size or configuration than the other adjustable bridge members for accommodating different patients (paragraph 58, plate and bridges are selected from a group having different lengths widths and thicknesses based on the patient); wherein the plate member is configured to form a first adjustable connection (fig 2, link rotation and translation) with each adjustable bridge member in the set of separate adjustable bridge members at a first portion (See fig 2 below) of the adjustable bridge member to allow for relative pivoting between the plate member and the adjustable bridge member about a first lateral pivot axis extending in a lateral direction transverse to the adjustable bridge member longitudinal axis (link rotation); and at least one rod coupling device (fig 1, 118) configured to receive a spinal rod and to form a second adjustable connection  (rod connector rotation in fig 2) with each adjustable bridge member of the set of adjustable bridge members at a second portion (see fig 2 below) of the adjustable bridge member spaced from the first portion along the longitudinal axis. With respect to claim 29, Purcell discloses wherein each of the set of adjustable bridge members has a length (paragraph 58, different lengths) along the longitudinal axis thereof different from the length of the other adjustable bridge members. With respect to claim 30, Purcell discloses wherein each of the set of adjustable bridge members has a lateral width (paragraph 58, different widths) different from the lateral width of the other adjustable bridge members. With respect to claim 33, Purcell discloses wherein the first adjustable connection includes a first locking mechanism (fig 1, 122, washer) operable to fix the plate member and the one adjustable bridge member against pivoting about the first lateral pivot axis, and the second adjustable connection includes a second locking mechanism (fig 1, 126 set screw) independently operable from the first locking mechanism (first mechanism can be pushed done by the rod) to fix the one adjustable bridge member and the at least one coupling device against pivoting about the second lateral pivot axis.

    PNG
    media_image1.png
    610
    776
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 18-24 are allowed.
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. The applicant argues that Purcell does not disclose the bridge or link members of Purcell are selected from a group having a desired size stating that Purcell only includes the plate being selected from a group. The examiner respectfully disagrees. Paragraph 58, discloses the plates are first selected from a group and then the ends 110 and 112 are also selected and paragraph 59 continues to state that the links are configured to fit to the size. If the plate and the ends are adjusted the links would also need to be adjusted to fit. Paragraph 34 also discloses portions of the links or bridges can be variable
The rejection is deemed proper.	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773